Citation Nr: 0732914	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-15 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for 
spondylolisthesis, L4-5, Grade I, with bilateral pars defect, 
L4.

2.  Entitlement to an initial rating higher than 10 percent 
for radiculopathy of the left leg.  

3.  Entitlement to an extension of a temporary total rating 
beyond October 31, 2004, for status post-spinal fusion at L4-
5, on the basis of convalescence.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Mrs. B.K., Mr. E.K. and Ms. C.K.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1980 to March 1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2004 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

The veteran testified at personal hearings before a decision 
review officer in October 2004, and in February 2006.  He 
also appeared before the undersigned at a Board video 
conference hearing that was held in August 2007.  The 
transcripts of the hearings are in the record.

In April 2007, the RO received additional post-service VA 
medical records.  The veteran has not submitted a waiver of 
the right to have the evidence initially considered by the 
RO.  As the evidence does not pertain to ankylosis of the 
lumbar spine, moderate incomplete paralysis of the left leg 
below the knee, nor does it provide evidence of 
convalescence, the additional evidence does not have a 
bearing on the issues on appeal.  For these reasons, referral 
of the evidence to the RO for initial consideration is not 
warranted.  38 C.F.R. § 20.1304(c).






FINDINGS OF FACT

1.  Unfavorable ankylosis of the lumbar spine, or 
incapacitating episodes of intervertebral disc syndrome of a 
total duration of at least 6 weeks during the past 12 months, 
is not demonstrated. 

2.  The veteran's spondylolisthesis, L4-5, Grade I, with 
bilateral pars defect, L4, is also manifested by 
radiculopathy of the left leg manifested by subjective 
complaints of downward radiating pain, decreased strength and 
numbness; there are no other organic changes present such as 
muscular atrophy or trophic changes.

3.  The RO granted temporary total disability benefits 
effective from January 13, 2004, to October 31, 2004; the 
evidence of record, taken as a whole, does not demonstrate 
that the veteran's service-connected spondylolisthesis, L4-5, 
Grade I, with bilateral pars defect, L4, manifested by 
radiculopathy of the left leg, necessitated a period of 
convalescence for a period beyond October 31, 2004.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating higher than 40 
percent for spondylolisthesis, L4-5, Grade I, with bilateral 
pars defect, L4, have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.40. 4.45, 4.59, 4.71a, 
Diagnostic Codes 5239, 5243 (2006). 

2.  The schedular criteria for an initial increased 
evaluation in excess of 10 percent for radiculopathy of the 
left leg have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.123, 4.124 
and Part 4, Diagnostic Code 8520 (2006).  

3.  The criteria for entitlement to an extension of a total 
disability evaluation based on the need for convalescence for 
the veteran's service-connected spondylolisthesis, L4-5, 
Grade I, with bilateral pars defect, L4, manifested by 
radiculopathy of the left leg, beyond October 31, 2004, have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002): 38 
C.F.R. §§ 4.1, 4.30 (2006).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided the veteran with pre- and post-adjudication 
content-complying VCAA notice by letters dated in March 2004 
and March 2006.  In the notice, the veteran was informed of 
the type of evidence needed to substantiate the claims for 
increase, namely, evidence that the disabilities had gotten 
worse.  The veteran was also informed that VA would obtain VA 
records and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records, or with his 
authorization VA would obtain any such records on his behalf.  
He was also asked to submit evidence, which would include 
that in his possession, in support of his claims.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) (notice of the elements of the claim, 
except for the degree of disability and the provision for an 
effective date). 

To the extent that the VCAA notice did not include the 
criteria for rating the disabilities at this stage of the 
appeal when the veteran already has notice of the rating 
criteria, there is no reasonable possibility that further 
notice of the exact same information would aid in 
substantiating the claims, and any deficiency as to VCAA 
compliance regarding the degree of disability has not 
prejudiced the veteran's appeal.  Wensch v. Principi, 15 Vet. 
App. 362, 268 (2002) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim). 

To the extent that the VCAA notice did not include the 
provision for the effective date, as the claims are denied, 
no effective dates will be assigned so there can be no 
possibility of any prejudice to the veteran in deciding the 
claims for increase.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The veteran was afforded VA 
examinations in April 2003, February 2005 and March 2006.  As 
the veteran has not identified any additional evidence 
pertinent to his claims, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

During service, the veteran injured his back.  In a rating 
decision in February 1993, the RO granted service connection 
for spondylolisthesis, L4-5, Grade I, with bilateral pars 
defect, L4, and assigned a 10 percent rating under Diagnostic 
Code 5293.  In February 2004, the veteran filed a claim for 
increase, as well as a claim for a temporary disability 
rating for convalescence following a back surgery.  

Post-service medical records show that in August 2003, the 
veteran reinjured his back in a motor vehicle accident.  On 
January 13, 2004, the veteran underwent a L4-L5 laminectomy.  
Following the surgery, he began physical therapy.  

The medical reports starting in November 2003, recorded 
complaints of back pain radiating to the left leg.  A 
neurological examination revealed that strength was 5 out 5 
in the lower extremities, and reflexes were 2+.  Sensation 
was intact to light touch and pinprick.  There were no signs 
of radiculopathy and myelopathy.  Straight leg raising was 
negative bilaterally.  A March 2004 clinical note shows that 
the veteran was encouraged to increase physical activity.  

On VA examination in April 2004, the veteran complained of 
back pain.  He reported being able to work only for a short 
time in his job following the back surgery.  Long standing 
and driving being were identified as aggravating factors.  
The examiner observed that the veteran's gate was normal.  He 
had decreased pinprick sensation over the left lateral thigh, 
slightly generalized decreased strength in the left lower 
extremity, as well as decreased deep tendon reflexes in the 
left lower extremity.  There was positive straight leg 
raising bilaterally at 30 degrees.  The examiner diagnosed 
status post-operative fusion, L4-5 with radiculopathy of the 
left lower extremity.  

By a rating decision, dated in May 2004, the RO granted a 
temporary evaluation of 100 percent, effective January 13, 
2004, and assigned a 20 percent evaluation effective April 1, 
2004, for spondylolisthesis, L4-5, Grade I, with bilateral 
pars defect, L4.  The RO also granted service connection for 
radiculopathy of the left leg, and assigned a 10 percent 
disability rating.  During the appeal, the RO extended the 
veteran's temporary total rating through October 31, 2004, 
and increased the rating for spondylolisthesis to 40 percent, 
effective November 1, 2004, under Diagnostic Coded 5239.

A June 2004 medical report recorded complaints of lower back 
pain and left hip pain with numbness, tingling and muscle 
spasms.  The clinician noted that the veteran had been under 
physical therapy and was taking prescription medication for 
his condition.  The veteran was advised to stay out of work 
for the next two months, he was cautioned against heavy 
lifting, twisting, bending and turning.  

In August 2004, a clinician indicated that the veteran was 
doing well following the January 2004 procedure, until an 
incident occurred during physical therapy, which caused him 
to be in extreme pain.  At the time, he was being treated 
with medication and epidural steroid injections and 
medications, which at times provided relief.  The clinician 
indicated that he would r-evaluate the veteran's 
symptomatology in 2 to 3 months time.

An August 2004 Functional Capacity Evaluation report shows 
that the veteran was found unable to work any type of work on 
a part-time or full-time basis.  

At an October 2004 personal hearing, the veteran testified 
that he was no longer undergoing physical therapy because his 
doctor informed him that it would not help his condition.  

On VA examination in February 2005, the veteran reported left 
leg pain extending to the foot.  He stated that he used a 
cane for walking to help him balance.  He indicated that he 
had not worked since January 2004.  The examiner observed 
that the veteran walked with a small limp to favor the left 
leg.  He related flare-ups when walking or standing for 5 to 
10 minutes.  There were additional functional limitations due 
to lifting and flare-ups.  

Range of motion was flexion to 40 degrees, extension to 5 
degrees and no further due to pain and muscle spasms, right 
and left lateral flexion to 30 degrees, right and left 
lateral rotation was to 35 degrees, some pain at 30 degrees 
was noted.  The examiner reported that the motion of the 
lumbar spine was limited by pain and muscle spasms, not by 
fatigue, weakness, lack of endurance or incoordination.  

During a February 2005 peripheral nerves examination, the 
veteran related pain in the left leg extending laterally to 
the foot, as well as numbness and inability to sit with the 
left foot flexed.  The examiner noted that an October 2004 
lumbar myelogram revealed mild facet hypertrophy.  The 
foramina were adequate.  On examination, the veteran could 
stand on his toes and heels, and he could jog slowly.  
Romberg was normal.  The quadriceps, hamstrings, 
gastrocsoleus, anterior tibials and peroneal muscles were 
normal.  Reflexes of the knees and ankles were symmetric and 
active.  Trace figures and vibrations were normal in the 
extremities and joint sense was normal in the toes.  The 
examiner diagnosed low back ache and left leg pain for 23 
years, post-operative lumbar pedicle screws, now wide base, 
slowed jogging, moderate wincing when innervating his 
proximal leg muscle, but with normal strength, bulk sensation 
and reflexes.  The examiner noted arthralgia.  

In March 2005, the veteran underwent placement of a pulse 
generator.  An April 2005 clinical note shows that the 
veteran was doing fairly well.  He still complained of low 
back pain radiating to the left leg.  The pain was lessened 
by medication and the use of the stimulator.  He rated the 
pain as 3 or 4 out of 10.  

A May 2005 medical statement from the veteran's clinician, 
provided an assessment of inability to work as secondary to 
adjustments required for the technology given a recent spinal 
cord stimulator implant.  In June 2005, the physician noted 
that the stimulator helped alleviate radicular symptoms.  She 
added that she expected the veteran to recover by October 
20005.  In a subsequent August 2005 statement, the physician 
noted that the veteran was unable to return to work due to 
ongoing weakness in the legs, particularly the left side, 
despite the insertion of a spinal cord stimulator lead and 
generator implant.  

An October 2005 report recorded complaints of  discomfort 
from the generator.  The veteran agreed to replacement of the 
generator with a rechargeable unit.  The clinician noted that 
the veteran now ambulated without the assistance of a cane.  

VA medical reports starting in 2005, reflect that the veteran 
was encouraged to exercise daily. 

In December 2005, the veteran had the neurostimulator battery 
replaced.  A March 2006 report shows that he was following 
the physician's instructions to become more active.  The 
stimulator had decreased radicular pain.  

On examination in April 2006, the veteran related that 
following the January 2004 surgery, he experienced pain 
radiating to the buttocks and into the legs, bilaterally, 
with the left leg being more painful.  A nerve conduction 
study in May 2004, showed left L5-S1 radiculopathy.  He 
reported flare-ups of pain on prolonged standing or walking.  
He denied working since January 2004.  

Range of motion was flexion to 55 degrees, extension to 5 
degrees, right lateral flexion to 20 degrees, left lateral 
flexion to 30 degrees, right and left lateral rotation was to 
35 degrees.  The examiner reported that the motion of the 
lumbar spine was limited by pain and muscle spasms.  
Repetitive use showed no fatigue, lack of endurance or 
incoordination.  

On neurological examination, sensation of the left lower 
extremity, including the lateral aspect of the lower leg and 
left foot, was decreased with pinprick test.  Motor 
examination showed no atrophy or weakness.  Reflexes were 
normal.  Lasegues sign was positive indicating sensory lumbar 
radiculopathy of the left lower extremity.  

The examiner diagnosed status post-laminectomy at L4-L5 level 
with residual pain and limitation of motion with 
sensorylumbar radiculopathy of the left lower extremity, 
status post-stimulator implant in March 2005 and then in 
December 2005, which had decreased the use of pain 
medication.  

With respect to convalescent status post-laminectomy, the 
examiner indicated that generally it required 2 to 3 weeks if 
there was no wound infection, and 4 to 6 months of physical 
rehabilitation.  Accordingly, the veteran was off his 
convalescent period.  As for a convalescent period following 
the stimulator implant, the examiner opined that it would 
have taken 2 to 3 weeks of wound care, along with a 2 to 3 
months learning period.  

At the August 2007 hearing, the veteran related that his back 
and left leg were in constant pain and he experienced 
occasional numbness in the left leg.  He denied being 
prescribed bed rest, and indicated that he had been told to 
get up and move as much as possible.  The veteran testified 
that he was unable to work due to his service-connected 
disabilities.  

Increased Ratings

Disability evaluations are determined by comparing the 
present symptomatology with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  38 C.F.R. § 4.71a; Diagnostic Code 5003.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59.

Spondylolisthesis

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under either a General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method   results in the higher 
evaluation. 

Under the General Rating Formula for Diseases and Injuries of 
the Spine, the criterion for the next higher rating, 50 
percent, under Diagnostic Code 5239, based on limitation of 
motion with or without pain, is unfavorable ankylosis of the 
entire thoracolumbar spine.  The VA examinations of April 
2003, February 2005 and March 2006, as well as the medical 
records, are negative for any findings of ankylosis of the 
lumbar spine.  Therefore, the criterion for the next higher 
rating based on limitation of motion has not been shown.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, the criteria for the next 
higher rating, 60 percent, under Diagnostic Code 5243, are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  An incapacitating 
episode is defined as a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  

The medical evidence in the file does not support a finding 
that the veteran has been prescribed bed rest as a result of 
his back disability.  The VA examinations and medical records 
after November 2004, are negative for any findings consistent 
with physician prescribed bed rest.  VA medical reports 
starting in 2005, reflect that the veteran is encouraged to 
exercise.  Moreover, at the August 2007 hearing, the veteran 
denied that he had been prescribed bed rest and indicated 
that he had been instructed to get up and move as much as 
possible.  For this reason the criteria for the next higher 
rating based on incapacitating episodes of intervertebral 
disc syndrome have not been met. 

For the above reasons, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

Left Leg Radiculopathy

Under the General Rating Formula for Diseases and Injuries of 
the Spine, any associated objective neurologic abnormality is 
separately rated under the appropriated diagnostic code. 

Under Diagnostic Code 8520, mild incomplete paralysis of the 
sciatic nerve warrants a 10 percent rating.  The term 
"incomplete paralysis" with peripheral nerve injuries 
indicates a degree of loss or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to the varied level of the nerve 
lesion or to partial regeneration.  38 C.F.R. § 4.124a.  The 
term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement.  
When bilateral, the rating should include the application of 
the bilateral factor.

Since the veteran is appealing the initial assignment of a 
disability rating, following the award of service connection, 
the Board will consider staged ratings, that is, separate 
ratings for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In regards to the neurological element of the appellant's 
spondylolisthesis L4-5, Grade I, with bilateral pars defect, 
L4, the veteran has been diagnosed with left L5-S1 
radiculopathy.  

On VA examination in April 2004, the veteran had decreased 
pinprick sensation over the left lateral thigh, slightly 
generalized decreased strength, as well as decreased deep 
tendon reflexes in the left lower extremity.  There was 
positive straight leg raising bilaterally at 30 degrees.  The 
examiner diagnosed status post-operative fusion, L4-5 with 
radiculopathy of the left lower extremity.  

During a February 2005 peripheral nerves examination, the 
veteran related pain in the left leg extending laterally to 
the foot, as well as numbness and inability to sit with the 
left foot flexed.  He stated that he used a cane for walking 
to help him balance.  The examiner observed that the veteran 
walked with a small limp to favor the left leg.  

On examination, the veteran could stand on his toes and 
heels, and he could jog slowly.  Romberg was normal.  The 
foramina were adequate.  The quadriceps, hamstrings, 
gastrocsoleus, anterior tibials and peroneal muscles were 
normal.  Reflexes of the knees and ankles were symmetric and 
active.  Trace figures and vibrations were normal in the 
extremities and joint sense was normal in the toes.  

The medical evidence shows that the March 2005 placement of a 
pulse generator, and the December 2005 neurostimulator 
battery replacement, decreased radicular pain.  

On neurological examination in April 2006, sensation of the 
left lower extremity including the lateral aspect of the 
lower leg and left foot, was decreased with pinprick test.  
Motor examination showed no atrophy or weakness.  Reflexes 
were normal.  Lasegues sign was positive.  There was no 
evidence of bladder or bowel control problems.

The clinical evidence of record does not reveal moderate 
incomplete paralysis in the left lower extremity.  As such, 
the Board finds that the appellant's lumbar spine neurologic 
symptomatology reflected in the evidence of record more 
closely approximates a 10 percent rating for mild incomplete 
paralysis of the sciatic nerve under 38 C.F.R. § 4.124a,  
Diagnostic Code 8520.  A rating higher than the currently 
assigned 10 percent is not warranted in light of the fact 
that the clinical evidence of record establishes that the 
neurologic manifestation of the lumbar spine disability 
manifested by left leg radiculopathy, is limited to sensory 
loss.  Without more, an evaluation in excess of 10 percent is 
not warranted.  

For the above reasons, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

Entitlement to an Extension of a Temporary Total Disability 
Evaluation
 Under the Provisions Of 38 C.F.R. § 4.30

38 C.F.R. § 4.30 sets forth provisions governing convalescent 
ratings.  It provides that a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the Rating Schedule when it is established by report at 
hospital discharge (regular discharge or release to non-bed 
care) or outpatient release that entitlement is warranted, 
effective from the date of hospital admission or outpatient 
treatment and continuing for a period of 1, 2, or 3 months 
from the first day of the month following such hospital 
discharge or outpatient release.  38 C.F.R. § 4.30.  In order 
to attain the temporary total disability rating, the veteran 
must demonstrate that his service connected disability 
resulted in: (1) surgery necessitating at least one month of 
convalescence; (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight- 
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

In addition, if VA assigns a temporary total rating, such 
will be followed by appropriate schedular evaluations; a 
reduction in the total rating will not be subject to the 
notice and procedural requirements of 38 C.F.R. § 3.105(e).  
When the evidence is inadequate to assign a schedular 
evaluation, a physical examination will be scheduled and 
considered prior to the termination of a total rating.  38 
C.F.R. § 4.30.  Additionally, 38 C.F.R. § 4.30 further 
authorizes extensions of the temporary total rating when 
supported by the record in increments of 1, 2 or 3 months 
beyond the initial 3 months granted.  38 C.F.R. § 4.30(b)(1).  
The maximum extension is up to 6 months beyond the initial 6 
months (12 months total( upon approval of the Veterans 
Service Center Manager.  38 C.F.R. § 4.30(b)(2).

The evidence shows that following the January 13, 2004, L4-L5 
laminectomy, the veteran was granted a temporary evaluation 
of 100 percent, effective January 13, 2004.  During the 
appeal, the RO extended the veteran's temporary total rating 
through October 31, 2004.  The Veterans Service Center 
Manager has not approved an extension beyond that date.

Medical records and VA examinations following the January 
2004 L4-L5 laminectomy, recorded chronic residuals of the 
surgery, to include subjective complaints of pain radiating 
to the legs, radiculopathy of the left leg, muscle spasms and 
limitation of motion of the spine.  

In March 2005, the veteran underwent placement of a pulse 
generator, and neurostimulator battery replacement was 
performed in December 2005.  There is no evidence of required 
convalescence following these procedures.  

An extension is not warranted beyond October 31, 2004.  There 
is no evidence that the veteran was convalescing at that 
point.  The veteran had recovered to a maximum extent, as 
evinced by his own testimony in October 2004, wherein he 
reported that he was no longer undergoing physical therapy 
because his doctor informed him that it would not improve his 
condition.  At that point his condition post- L4-L5 
laminectomy, had become stable.  More importantly, the 
veteran's postoperative residuals were no longer severe.  His 
back was not immobilized.  The veteran was not confined to 
his home or in need of any assistive devices.  

The veteran's assertions that  his service-connected 
disabilities continue to be symptomatic, are pertinent to the 
question of his current level of disability and have been 
evaluated within that context and assigned the appropriate 
disability ratings as discussed above in this decision.  By 
definition, the purpose of a temporary total rating under the 
criteria of 38 C.F.R. § 4.30 is to aid a veteran during the 
immediate post-surgical period when there may be temporary 
incapacitation associated with recuperation from the 
immediate effects of an operation or from immobilization by 
cast, without surgery.


To the extent that the veteran argues that for a temporary 
total convalescence rating beyond the time already assigned 
based on his alleged inability to work, the Board notes that 
the veteran's inability to return to his prior work is not 
one of the criteria for an extension.  Rather, the issue of 
unemployability or permanent disability since January 2004, 
pertains to entitlement to a total disability rating for 
compensation on the basis of individual unemployability, as 
opposed to entitlement to extension of a temporary total 
disability rating under 38 C.F.R. § 4.30.  

In sum, the veteran was granted temporary total disability 
for a period of approximately 10 months following the January 
2004 L4-L5 laminectomy.  Although the veteran continued to 
have back and left leg symptoms, there is no competent 
medical evidence which demonstrates that he meets any of the 
criteria listed in 38 C.F.R. § 4.30(a)(1), (2) or (3) which 
would allow the grant of additional months of a temporary 
total convalescence rating beyond the time already assigned. 

The claim for extension of benefits under 38 C.F.R. § 4.30 
for convalescence beyond October 31, 2004, following the 
veteran's January 2004, L4-L5 laminectomy, is not warranted.











(The ORDER follows on the next 
page.)

ORDER

A rating higher than 40 percent  for spondylolisthesis, L4-5, 
Grade I, with bilateral pars defect, L4, is denied.

An initial rating higher than 10 percent for radiculopathy of 
the left leg is denied.  

Entitlement to an extension of a temporary total rating 
beyond October 31, 2004, for status post-spinal fusion at L4-
5, on the basis of convalescence, is denied.



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


